Citation Nr: 9908449	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 14, 
1994, for an increased rating for disability resulting from a 
perforating gunshot wound to the top of the head, with post-
traumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for post 
traumatic headaches, effective December 15, 1994.  The 
veteran filed a timely notice of disagreement contesting the 
effective date awarded, and this appeal was initiated.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

This claim arises from a February 1995 statement by the 
veteran in which he cited a number of physical complaints, 
including pain in the head.  These were residuals of his 
service connected disabilities, according to his assertions.  
In a May 1995 statement, the veteran's representative 
clarified the issue as one of "probable entitlement to an 
increased evaluation for residuals of a skull fracture".  
However, in an October 1995 rating decision, the RO denied 
service connection for headaches.  The veteran filed a notice 
of disagreement, and an appeal was begun.  Following a March 
1996 personal hearing, the RO granted service connection for 
post traumatic headaches, with an effective date of December 
15, 1994.  The veteran objected to this effective date, 
indicating a long-standing history of headaches.  

While the RO has reviewed the claimed post traumatic 
headaches as a service connection issue, the record suggests 
this disability was part of the original April 1946 grant of 
service connection for a "SFW [shell fragment wound], 
perforating top of head".  The service medical records 
reflect complaints of headaches following the veteran's 
initial gunshot wound to the head in December 1943.  The 
veteran was hospitalized following the gunshot wound, and he 
complained of headaches.  The veteran's complaints of 
occipital and temporal headaches persisted into July and 
August 1944, when he was diagnosed with "post traumatic 
cerebral syndrome".  

In view of the facts surrounding the claim, it is clear that 
the disability resulting from the gunshot wound was 
manifested in part by headaches.  The veteran had been 
treated for headaches for an extended period after he 
incurred the gunshot wound, and the treating physicians had 
reported a diagnosis of post traumatic cerebral syndrome-a 
diagnosis that logically encompassed headaches.  It is also 
noteworthy that the veteran had VA rating examinations in  
1947 and 1948, at which time he reported pain in the side of 
the head and headaches.  Thus, the record indicates that the 
veteran, from the earliest period following the grant of 
service connection, believed that his ongoing headaches were 
part of the disability for which service connection had been 
granted.  His belief was reasonable.  The record supports the 
conclusion that the decision of 1946, granting service 
connection for disability resulting from the gunshot wound to 
the head, was intended to compensate the veteran for a 
disability manifested, at least in part, by persistent 
headaches.

When the veteran presented his claim in 1995, he asked for an 
increased rating.  In view of the entire record, the claim 
should have been developed as a request for an increased 
rating, not an additional grant of service connection.

Procedural fairness requires that the RO review the current 
claim as one for an earlier effective date for an increased 
rating for disability resulting from a gunshot wound to the 
head, with post traumatic headaches

In light of the above, this claim is REMANDED for the 
following development:

The RO should review the veteran's claim, 
characterizing the pending issue as 
entitlement to an effective date earlier 
than December 14, 1994 for an increased 
rating for disability resulting from a 
gunshot to the head, with post traumatic 
headaches.  If the claim is not resolved 
to the satisfaction of the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case containing all applicable 
laws and regulations.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


